Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/20/2020.  Preliminary amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 19-36 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Welchko et al (US 20060164028 A1) in view of IWABUKI et al (US 20170305456 A1).       
As for claim 19, Welchko discloses a motor module comprising:
a motor [0009, etc.] including n-phase windings (22) where n is an integer of three or more [0022];
a first inverter (100) connected to the n-phase windings; 
a first passive element group (30) mounted on the first inverter;
a second inverter (200) connected to the n-phase windings;  
a second passive element group (32) mounted on the second inverter.  
Welchko does not disclose a first circuit board and a second circuit board as claimed.  However, inverter circuit assembled on a circuit board is well-known in the art. 
IWABUKI discloses a first inverter (interpreted applicant meant power SW of inverter) mounted on the first circuit board (15); a first passive element group (25a, 25b) mounted on the first circuit board; a first heat sink (70) that is in thermal contact with the first circuit board.   
While Welchko discloses two same inverters, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine teachings of Welchko and IWABUKI to have a second inverter mounted on the second circuit board with a second passive element group mounted on the second circuit board, same manner like the first inverter.  It has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
IWABUKI further discloses a first passive element (25a, 25b) having a highest height in the first passive element group and a second passive element (14) having a highest height in the second passive element group are located between the first circuit board (15) and the second circuit board (10), and do not overlap each other (Fig. 2) when viewed along a direction of a rotation axis of a rotor of the motor (Fig. 8).   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to result a second inverter mounted on the second circuit board so that two inverters are mounted on each circuit board.  

As for claim 32, Welchko as combined discloses the motor module according to claim 19, wherein Welchko discloses the first inverter (100) is connected to one end of each phase winding of the motor, and the second inverter (200) is connected to another end of each phase winding of the motor (see Fig. 1A).   
As for claim 34, Welchko as combined discloses the motor module according to claim 19, wherein Welchko discloses the first inverter is connected to a first power supply (16), and the second inverter is connected to a second power supply (18).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to result the first circuit board is connected to a first power supply, and the second circuit board is connected.  

As for claim 36, Welchko as combined discloses an electric device comprising:
a first power supply (16); a second power supply (18); and the motor module according to claim 34.  The preamble, power steering, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Welchko in view of IWABUKI, and in further view of Urakabe et al (US 20070290647 A1).       
As for claim 33, Welchko as combined failed to disclose the motor module according to claim 19, wherein the n-phase windings includes a first coil set and a second coil set including ends that are Y-connected; and the first inverter is connected to the first winding set, and the second inverter is connected to the second winding set.  
Firstly, it is notoriously old and extremely well known in the art that motor has a plurality of stator teeth with coil windings, and windings in a phase of motor is more than one, and therefore the examiner hereby takes official notice.  Secondly, Urakabe discloses the n-phase windings includes ends that are Y-connected [0050-0051].  It would have 

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Balpe (US 20130094266 A1) in view of IWABUKI et al (US 20170305456 A1) discloses a motor of claim 19, and Balpe discloses an electric power steering device referred in claim 36.       

Allowable Subject Matter
Claims 20-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834